Citation Nr: 0806705	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-32 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to an initial compensable rating for left ear 
hearing loss for the time period from March 31, 2004 to the 
date of severance of service connection on June 1, 2007.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1961 to May 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted service connection for left ear 
hearing loss with a noncompensable rating effective March 31, 
2004, and denied service connection for right ear hearing 
loss.  

In a February 2007 rating decision, the RO severed service 
connection for left ear hearing loss effective June 1, 2007.  
To date, the veteran has not initiated an appeal with respect 
to the RO's February 2007 determination.

The Board remanded the issue of service connection to the RO 
via the Appeals Management Center (AMC) in Washington, DC in 
August 2007 for more development, and deferred the issue of 
increased rating.  The actions directed by the Board have 
been accomplished and the matters have been returned to the 
Board for appellate review.

The Board notes that it previously referred a claim for 
service connection for tinnitus as secondary to hearing loss.  
Review of the claims folder does not reveal that the RO has 
addressed this issue.  Therefore, it is again REFERRED for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran's right ear hearing loss pre-existed service 
and did not increase in severity during active service.  

2.  The veteran exhibits no more than Level IV hearing in his 
service-connected left ear between March 31, 2004 and June 1, 
2007.

CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2007).  

2.  The criteria for an initial compensable rating for 
service-connected left ear hearing loss between March 31, 
2004 and June 1, 2007 have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Tables VI, VIA and VII 
(Diagnostic Code 6100) and § 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or 
the auditory thresholds for at least three of these 
frequencies are 26 db or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).  

The veteran contends that he has hearing loss in his right 
ear as a result of active service, which has gotten 
progressively worse over the years.  He asserts that he was 
stationed at an air force base during service in Vietnam and 
worked in an area on the runways, where he was exposed to 
extreme noise from jets and cargo planes without any hearing 
protection.  The veteran acknowledges that he has not had any 
private treatment for this condition.  See VA Forms 21-4138 
dated March 2004, May 2004 and October 2004; September 2005 
VA Form 9.  

The veteran's April 1961 entrance examination revealed 15/15 
right ear hearing by whispered test and no diagnosis of right 
ear hearing loss.  He entered active duty on May 26, 1961.  
On May 31, 1961, the veteran underwent audiometric testing, 
the results of which are represented in graphical form only 
and will be discussed more fully below.  See AF Form 164 
dated May 31, 1961.  His service separation examination in 
May 1965 reported Rudmose audiometric findings of 5, 0, 0, -
5, 20 and 60 decibels at 500, 1000, 2000, 3000, 4000 and 6000 
Hz, respectively.

VA regulations provide that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment.  38 C.F.R. § 3.304(b) (2007).  The presumption of 
soundness attaches only where there has been an induction 
examination that did not detect or note the disability that 
the veteran later complains about.  See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  The regulations expressly provide 
that the term "noted" signifies "[o]nly such conditions as 
are recorded in examination reports."  38 C.F.R. § 3.304(b) 
(2007).  A "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).

The VA Office of the General Counsel has determined that VA 
must meet two prongs in rebutting the presumption of 
soundness.  First, VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder.  
Secondly, VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board must follow the precedent opinions of the General 
Counsel.  38 U.S.C.A. § 7104(c) (West 2002).  

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized 
the effect of 38 U.S.C.A. § 1111 on claims for service-
connected disability:

When no pre-existing condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both pre-existing and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" pre-existing condition.  38 U.S.C. 
§ 1153 (West 2002).  If this burden is met, then 
the veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under 
38 U.S.C.A. § 1111, the veteran's claim is one for 
service connection.  This means that no deduction 
for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  
See 38 C.F.R. § 3.322 (2005).

On the other hand, if a pre-existing disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case 38 U.S.C.A. § 1153 applies and the burden 
falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
38 U.S.C.A. § 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153 (West 2002); see also 38 C.F.R. § 
3.306 (2005); Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

If the veteran has a condition that pre-existed military 
service, the issue becomes whether the disease or injury was 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2007); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  The law further 
provides that the burden of showing a pre-existing disease or 
disorder was not aggravated during service is an onerous one 
that lies with the government.  See, e.g., Cotant v. 
Principi, 17 Vet. App. 117, 131 (2003); Kinnaman v. Principi, 
4 Vet. App. 20, 27 (1993).  

In this case, the Board determined in its August 2007 remand 
that the presumption of soundness applies, as right ear 
hearing loss was first demonstrated five days after entry 
into active service rather than at the time of the veteran's 
enlistment.  See April 1961 report of medical examination; AF 
Form 164 dated May 31, 1961; 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b)(1) (2007).  

Having found that the veteran is entitled to the presumption 
of soundness, the Board must now determine whether the 
established presumption has been rebutted.  In addressing the 
first prong, the Board finds that the evidence of record 
clearly and unmistakably indicates that the veteran had a 
pre-existing right ear hearing loss.  This determination is 
based on the service medical records and opinions provided 
during VA examinations in February 2006 and August 2007, as 
discussed below.  

In pertinent part, the veteran underwent a VA compensation 
and pension (C&P) examination in February 2006, during which 
his claims folder and service medical records were reviewed.  
The examiner noted that a normal whispered voice test (WVT) 
was recorded for both ears on the enlistment SF88 and that 
there were no pure tone thresholds recorded at that time.  
Trace audiometry conducted on May 31, 1961 clearly indicates 
the presence of a moderately severe, high-frequency hearing 
loss for both ears, and pure tone thresholds recorded on the 
separation SF88 also indicate a moderately severe, high-
frequency hearing loss for both ears.  The examiner also 
reported that a comparison between enlistment and separation 
test results indicated no significant change in sensitivity 
for either ear during active service.  The examiner's opinion 
was that the veteran's right ear hearing loss was the result 
of noise exposure before and after military service.  The 
service medical record clearly demonstrates that there was no 
change in hearing sensitivity between enlistment and 
separation, and research indicates that previously noise-
exposed ears are not more sensitive to future noise exposure 
and that hearing loss due to noise does not progress once the 
exposure to noise is discontinued.  The examiner further 
noted that it was his opinion that objective evidence found 
within the service medical records clearly demonstrated that 
the veteran entered service with a bilateral hearing loss 
that was not aggravated by military noise exposure.  

The Board remanded the claim in light of the fact that the 
February 2006 VA examiner did not interpret the May 1961 
audiometric results and had concluded, by assuming that those 
results were part of the veteran's entrance examination, that 
the right ear hearing loss existed prior to service.  The 
Board requested that an audiologist interpret the May 1961 
examination and provide an opinion as to whether it is at 
least as likely as not that right ear hearing loss had its 
onset during active service or was related to any in-service 
disease or injury, to include noise exposure.  

The requested information was provided in August 2007 by the 
same examiner who conducted the February 2006 examination.  
The examiner reported that trace audiometry thresholds from 
the May 31, 1961 test for the veteran's right ear, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5
10
55

The examiner reported that these audiometric test results 
were consistent with a noise-induced etiology for both ears, 
which most commonly manifests itself in the 3000 to 6000 Hz 
range.  In the absence of evidence to support any other 
causation, the examiner indicated that it was exceedingly 
unlikely that hearing loss of this magnitude would have 
occurred during the five days preceding the examination.  The 
examiner noted that recruits were (and are) administratively 
in-processed for the first several days after reporting for 
basic training, and that the idea that a recruit would be 
exposed to hazardous noise of a magnitude sufficient to cause 
the degree of sensitivity loss measured in May 1961 is simply 
implausible.  The examiner further noted that the purpose of 
conducting audiometric testing at the basic training site was 
(and is) to establish baseline hearing sensitivity prior to 
exposure to hazardous noise.  Had this testing been done as 
part of treatment for some unusual incident of acoustic 
trauma, there would have likely been treatment notes in the 
service medical records detailing the incident and ordering 
the testing, but no such evidence exists.  

The examiner reported that the WVT results recorded in April 
1961 are not inconsistent with the May 1961 trace audiometry 
results, as the WVT lacks sensitivity for high frequency 
hearing loss and normal WVT results in April 1961 do not mean 
the absence of high-frequency hearing loss at that time.  The 
examiner indicated that a comparison between the May 1961 
audiometric thresholds and those recorded at the time of 
discharge reveal no significant change in hearing sensitivity 
for either ear.  Audiometric test results may vary slightly 
for one of several reasons.  The examiner reported that a 
comparison between the 1961 and 1965 thresholds reveals no 
positive threshold shift that exceeds accepted tolerances.  
In fact, thresholds at many of those frequencies most 
commonly associated with noise-induced damage are actually 
better at the time of discharge than they were in 1961.  The 
examiner reported that there is simply no evidence within the 
service medical records that could be viewed as supportive 
for a claim of aggravation of what was clearly a pre-existing 
hearing loss in both ears.  An addendum dated September 2007 
reveals that the claims folder and service medical records 
were thoroughly reviewed prior to the August 2007 report.  

Based on the service medical records and the opinions 
provided in the above-cited VA examiner, the Board finds that 
the evidence of record clearly and unmistakably indicates 
that the veteran had a pre-existing right ear hearing loss.  
Right ear hearing loss was shown only five days after the 
veteran's entrance onto active duty.  Symptoms of chronic 
disease from date of enlistment, or so close thereto that the 
disease could not have originated in so short a period, will 
establish pre-service existence thereof.  See 38 C.F.R. 
§ 3.303(c).  Additionally, the veteran has not stated that he 
was exposed to noise within the first five days of service; 
rather, he reported noise exposure while in Vietnam working 
on the runways.

Additionally, the definitive medical opinions also support a 
finding that the veteran's pre-existing right ear hearing 
loss existed prior to service and did not increase in 
severity during service.  More specifically, the VA examiner 
stated that the objective evidence found within the service 
medical records clearly demonstrated that the veteran entered 
service with a bilateral hearing loss that was not aggravated 
by military noise exposure.  He found that the veteran's 
service medical records clearly demonstrated no change in 
hearing sensitivity between enlistment and separation, and no 
aggravation during service.  In fact, the examiner indicated 
that in comparing the 1961 and 1965 thresholds, there is no 
positive threshold shift that exceeds accepted tolerances and 
that the thresholds at many of those frequencies are actually 
better at the time of discharge than they were in 1961.  The 
examiner provided detailed rationale for his opinions.

In addition, the veteran's service medical records do not 
reveal any complaint of, or treatment for, right ear hearing 
loss, and the veteran denied ear, nose or throat trouble and 
running ears at the time of his discharge from service.  
Furthermore, the post-service medical evidence does not 
support a finding that a right ear hearing loss was 
aggravated during service as the veteran denied receiving any 
private treatment for hearing loss and the earliest VA 
audiology record is dated more than three decades after his 
separation from service.  

Based on this evidence, the Board finds that the veteran's 
right ear hearing loss was not aggravated during service.  As 
this disorder pre-existed his entry into active service and 
was not aggravated by such service, service connection for 
this disability is not warranted.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for right ear hearing loss and 
that the claim must be denied.

II.	Increased rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  
Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Evaluations of sensorineural hearing 
loss range from noncompensable (zero percent) to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of speech discrimination tests together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second (Hertz).  See 38 C.F.R. § 4.85 (2007).  
To evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  See 38 C.F.R. § 4.85 and Tables VI, VIA, and VII 
(Diagnostic Code 6100) (2007).  If impaired hearing is 
service-connected in only one ear, as in this case, the non-
service-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I in order to determine 
the percentage evaluation from Table VII.  See 38 C.F.R. 
§ 4.85(f) (2007).  

Service connection for hearing loss of the left ear was 
granted with a noncompensable evaluation effective March 31, 
2004.  See August 2004 rating decision.  As noted above, 
service connection for this disability was severed, effective 
June 1, 2007.  See February 2007 rating decision.  As such, 
the Board will determine whether the veteran is entitled to 
an initial compensable rating for left ear hearing loss 
between March 31, 2004 and June 1, 2007.  

In connection with the veteran's claim for increased rating, 
treatment records from the VA Medical Center (VAMC) in 
Houston and the VA Outpatient Clinic in Beaumont were 
obtained.  Review of these records reveals that the veteran 
has been administered hearing aids; none, however, reveal 
that audiological testing was conducted.  See VA treatment 
records.  

Two VA C&P examinations have been conducted.  On the 
authorized audiological evaluation in June 2004, the Puretone 
decibel threshold average in the veteran's left ear was 54 
and speech audiometry revealed speech recognition ability of 
94 percent.  Under Table VI, these audiological test results 
correspond to Level I for the left ear.  Using Level I for 
both ears, the applicable percentage rating is zero under 
Table VII.  See 38 C.F.R. § 4.85 (2007).  In February 2006, 
the Puretone decibel threshold average in the veteran's left 
ear was 59 and speech audiometry revealed speech recognition 
ability of 76 percent.  Under Table VI, these audiological 
test results correspond to Level IV for the left ear.  Using 
Level I for the right ear and Level IV for the left, the 
applicable percentage rating remains zero under Table VII.  
See 38 C.F.R. § 4.85 (2007).  As the severity of the 
veteran's left ear hearing loss does not meet the criteria 
for a compensable rating, an increased rating is not 
warranted between March 31, 2004 and June 1, 2007.  

The Board has also considered whether 38 C.F.R. § 4.86(b) 
(2007) applies to this case.  Consideration under this 
provision, however, is not warranted, as neither the right 
nor left ear displayed Puretone thresholds of 30 decibels or 
less at 1000 Hz and 70 decibels or more at 2000 Hz, with each 
ear evaluated separately.  See June 2004 and February 2006 VA 
C&P examination reports.  

In consideration of the foregoing, the Board must conclude 
that the preponderance of the evidence is against the claim.  
As such, the benefit-of-reasonable doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2007).

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the August 2004 rating decision that is the subject 
of this appeal, the veteran was advised of the evidence 
needed to substantiate a claim for service connection and of 
his and VA's respective duties in obtaining evidence.  The 
veteran was also asked to send any evidence in his possession 
that pertains to his claim.  See April 2004 letter.  

The Board acknowledges that the veteran was not provided with 
proper section 5103(a) notice prior to the issuance of the 
August 2004 rating decision that granted service connection 
for left ear hearing loss and assigned a noncompensable 
evaluation.  The veteran's disagreement with the initial 
rating assigned stems from his September 2004 notice of 
disagreement, which is subject to section 7105 procedures.  
VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004).  The Board is 
bound to follow this precedent opinion.  38 U.S.C.A. 
§ 7104(c) (West 2002).  Proper notice was subsequently given 
in an August 2005 statement of the case (SOC), which provided 
the veteran with the pertinent rating criteria (38 C.F.R. 
§§ 4.85, 4.86).  Accordingly, the duty to notify has been 
fulfilled concerning these claims.  See Quartuccio, 16 Vet. 
App. at 187.  The veteran was also provided notice of the 
appropriate disability rating and effective date of any grant 
of service connection, as required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  See March 2006 letter.  The claims 
were readjudicated in an October 2007 supplemental SOC 
(SSOC).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been met 
as the veteran's service medical, private and VA treatment 
records were obtained and he was afforded several appropriate 
VA examinations in connection with his claims.  The record 
does not suggest the existence of additional, pertinent 
evidence that has not been obtained.  In fact, the veteran 
indicated in November 2007 that he had no other information 
or evidence to submit.  See SSOC notice response form.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

Service connection for right ear hearing loss is denied.  

An initial compensable rating for left ear hearing loss is 
denied, between March 31, 2004 and June 1, 2007.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


